Title: From Alexander Hamilton to George Washington, 31 October 1792
From: Hamilton, Alexander
To: Washington, George



Treasury Departmt. Octr. 31. 1792.

The Secretary of the Treasury has the honor respectfully to communicate to the President an authenticated copy of the Contract for the last Loan made in Holland, for three millions of florins, bearing date the 9th. of August 1792, at a rate of four per cent interest, of which Contract a ratification of the President as hereto-fore, is required.
Alexander HamiltonSecy. of the Treasury.
